DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and species I, claims 1-6 (where claims 1-4 were generic), in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the ground(s) that examining both groups and all species would not place burden on the examiner.  This is not found persuasive because the inventions are independent or distinct, each from the other because: 
I. Claims 1-18, drawn to a liquid crystal sensor for detecting hazardous or non-hazardous gases and vapors, classified in G01N 33/0047.
II. Claims 19-28, drawn to a method for forming a liquid crystal cell capable of detecting a hazardous or non-hazardous gas or vapor, classified in G01N 2021/9513. 
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed invention I, claims 1-18, can be made by another and materially different process such as making the liquid crystal sensor with a conductive electrode layer operatively connected to a substrate. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search because inventions I and II of the liquid crystal sensor for detecting hazardous or non-hazardous gases and vapors and the method for forming a liquid crystal cell capable of detecting a hazardous or non-hazardous gas or vapor, respectively, have different classifications. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species. 
Species I, 5-6, said hazardous gas is chlorine, iodine, or bromine, or any combination thereof.
Species Il, 7-8, said hazardous gas is cyanide.
Species III, 9-10, said hazardous gas is phosgene.	
Species IV, 11-12, said hazardous gas is aliphatic amine.
Species V, 13, said non-hazardous gas is ketone.
Species VI, 14, said non-hazardous gas is dialkychalcogenide.
Species VII, 15-16, said hazardous gas is hydrazine.
Species VIII, 17-18, said hazardous gas is dimethyl sulfide or dimethyl selenide. 
The species are independent or distinct because has mutually exclusive characteristics such as: a liquid crystal cell, a nanoparticle, one or more ligands, and nematic liquid crystal molecules. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-28 are pending with claims 1-6 being examined and claims 7-28 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a substantially transparent conductive electrode layer operatively connected to each said substrate" in lines 4-5.  It is unclear as to how the electrode is connected to each substrate if there are more than two substrates.  Specifically, claim 1 recites “at least two substantially transparent substrates” in lines 3-4 and it is unclear how would the electrode connects to each electrode if two substrates are present.  How is the electrode connected?  Claims 2-6 are rejected by virtue of dependency on claim. 
Claim 1 recites the limitation “optionally an alignment layer…a plurality of nanoparticles located on said alignment layer or said electrode layer, or both” in lines 5-7.  Examiner notes that the alignment layer is not required.  Therefore, ambiguity arises as to whether  the plurality of nanoparticles are required (or not required) if the alignment layer is not present?  Further, if the alignment layer is not required, then are the nanoparticles and their ligands required?   Additionally, because the ligands may not be required, it is unclear what the configuration of the nematic crystal is in the last clause since the alignment layer with nanoparticles with ligands may be optional.  The examiner requests clarification as to whether the nanoparticles/ligands are required or not if there is no optional alignment layer. Claims 2-6 are rejected by virtue of dependency on claim. 
Claim 2 recites the limitation “said printed nanoparticles” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.
Claim 2 recites the limitation “said printed matter” in line 7.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (US 20160018371 A1; hereinafter “Acharya”; foreign priority filed 3/12/2014; already of record) in view of Hegmann et al (US 20160060529 A1; hereinafter “Hegmann”; published 3/3/2016; already of record). 
Regarding claim 1, Acharya teaches a liquid crystal sensor for detecting hazardous or non-hazardous gases and vapors (Acharya; Abstract; devices and methods related to detecting gaseous analytes by monitoring changes in liquid crystals), comprising: 
a liquid crystal cell (Archarya; para [18]; liquid crystal assay device) comprising: nematic liquid crystal molecules (Acharya; para [18, 143]; phase transition in the liquid crystal composition from a first phase selected from the group consisting of a nematic phase…"nematic" refers to liquid crystals in which the long axes of the molecules); at least two substantially transparent substrates (Acharya; para [14, 22, 29, 29]; the substrate is a glass substrate…sensor devices further comprise a second substrate oriented opposite of the first substrate to define a compartment), a substantially transparent conductive electrode layer operatively connected to each said substrate (Acharya; para [29, 230, 235]; glass plate (SiO.sub.2) onto which a first metal layer such as titanium or gold has been layered…metal film is used as an electrode and it is necessary for the film to be transparent or semi-transparent to light); optionally an alignment layer (Acharya; para [18, 24, 175]; the liquid crystal composition undergoes an orientational transition in the presence of the analyte, such as a change in the orientation of the optical axis of the liquid crystal; examiner interprets the liquid crystal layer as the alignment layer),  independently, located on at least a portion of said electrode layers (Acharya; para [18, 24, 175]), one or more ligands (Acharya; para [126, 142, 224]; Metallotropic liquid crystals refers to metal complexes of organic ligands), and said ligands being capable of detecting hazardous, or non-hazardous gases or vapors (Acharya; para [224]; particular liquid crystal composition will be based on the analyte that interacts with LC either by metal-ligand coordination interaction). 
Acharya does not teach a plurality of nanoparticles located on said alignment layer or said electrode layer, or both, said nanoparticles being substantially covered by one or more ligands; and wherein said nematic liquid crystal molecules are located between said substantially transparent substrates and are in contact with said ligand coated nanoparticles.
However, Hegmann teaches an analogous art of a patterned liquid crystal cell (Hegmann; Abstract) comprising a plurality of nanoparticles located on an alignment layer or an electrode layer, or both (Hegmann; para [15, 52]; Fig. 1; a liquid crystal device having one or more same or different capped nanoparticle…The printed, capped nanoparticle-containing composition layer is present on one or more portions of a cell surface. For example, the printed layer can be printed directly on the electrode layer), said nanoparticles being substantially covered by one or more ligands (Hegmann; para [14]; nanoparticle capped with a protective layer of hydrocarbon chains); and wherein said nematic liquid crystal molecules are located between said substantially transparent substrates and are in contact with said ligand coated nanoparticles (Hegmann; Fig. 1).  It would have been obvious to one of ordinary skill in the art to have modified the one or more ligands of the liquid crystal cell of Acharya to comprise and cover the nanoparticles as taught by Hegmann, because Hegmann teaches that the nanoparticles capped with a protective layer of hydrocarbon chains are used to affect the alignment of the liquid crystal (Hegmann; para [41]).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the nematic liquid crystal molecules of Acharya in the manner of between said substantially transparent substrates and are in contact with said ligand coated nanoparticles as taught by Hegmann as this is a known and suitable arrangement for nematic liquid crystal molecules in the art.  Further, it is a matter of engineering design to arrange the nematic liquid crystal molecules in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the nematic liquid crystal molecules to the claimed limitation as Hegmann teaches this arrangement is a known and suitable arrangement in the art, because Hegmann teaches that the arrangement of nematic liquid crystal molecules between said substantially transparent substrates and are in contact with said ligand coated nanoparticles improve quality of homeotropic alignment (Hegmann; para [69]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
Note: The instant claims contain a large amount of functional language (ex: "for detecting... "; “being capable…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hegmann, and in further view of Shaffer et al (US 20150126359 A1; hereinafter “Shaffer”). 
Regarding claim 2, modified Acharya teaches the liquid crystal sensor according to claim 1 (the liquid crystal cell of Acharya is modified to comprise the nanoparticles as taught by Hegmann discussed above in claim 1), wherein said nanoparticles comprise one or more of silver, gold, palladium, platinum, or carbon dot cores, or any combination thereof (Hegmann; para [10, 19]; gold NPs); wherein the particle size of said nanoparticles is from about 1 to about 20 nanometers (Hegmann; para [46]; The average size, herein the largest dimension of a capped nanoparticle, for example a diameter of a sphere, is no greater than 10 or 25 nanometers. In other embodiments, the average size is from 1 to 9 nm); and optionally wherein said printed nanoparticles are in the form of a pattern, a symbol, a design, a logo, a display, a picture, a character, or any combination thereof, and wherein said printed matter is on said electrode layer, or said alignment layer, or any combination thereof (Hegmann; para [64]; printed NPs on bare ITO surfaces to show that patterned NP-induced LC alignment).
Modified Archarya does not teach wherein at least about 60% of the total surface area of said nanoparticles are coated with said one or more ligands. 
However, Shaffer teaches an analogous art of functionalized nanoparticles (Shaffer; Abstract) wherein at least about 60% of the total surface area of said nanoparticles are coated with said one or more ligands (Shaffer; para [94]; a surface coverage of ligand X bound to the nanoparticle of 1-90%).  Examiner notes it would have gave been obvious to have a total surface area of at least 60-90% because Shaffer teaches partial surface coverage is useful for applications such as catalysis (Shaffer; para [94]).  It would have been obvious to one of ordinary skill in the art to have modified the ligands of modified Acharya to cover at least 60% of the nanoparticles as taught by Shaffer, because Shaffer teaches that the catalyst surface area is maximized which correlates with high activity and selectivity (Shaffer; para [98]). 
Regarding claim 3, modified Acharya teaches the liquid crystal sensor according to claim 2 (the liquid crystal cell of Acharya is modified to comprise the nanoparticles as taught by Hegmann discussed above in claim 1), said ligands being capable of chemically reacting with said one or more hazardous or non-hazardous gases, or vapors, or any combination thereof; wherein said hazardous gases comprise a halogen; a phosgene, a cyanide, an aliphatic amine, a hydrazine, dimethyl sulfide or dimethyl selenium, or any combination thereof; wherein said non-hazardous gas comprises a ketone or a dialkylchalcogenide (Acharya; para [17, 224]; detect the analytes H2S, HCHO, NO2…the analyte interacts with LC by metal-ligand coordination interaction).
Modified Archarya does not teach wherein at least about 80% of the total surface area of the nanoparticles is coated with said one or more ligands.
However, Shaffer teaches an analogous art of functionalized nanoparticles (Shaffer; Abstract) wherein at least about 80% of the total surface area of said nanoparticles are coated with said one or more ligands (Shaffer; para [94]; a surface coverage of ligand X bound to the nanoparticle of 1-90%).  Examiner notes it would have gave been obvious to have a total surface area of at least 80-90% because Shaffer teaches partial surface coverage is useful for applications such as catalysis (Shaffer; para [94]).  It would have been obvious to one of ordinary skill in the art to have modified the ligands of modified Acharya to cover at least 80% of the nanoparticles as taught by Shaffer, because Shaffer teaches that the catalyst surface area is maximized which correlates with high activity and selectivity (Shaffer; para [98]).
Regarding claim 4, modified Acharya teaches the liquid crystal sensor according to claim 3 (the liquid crystal cell of Acharya is modified to comprise the nanoparticles as taught by Hegmann discussed above in claim 1), wherein said substantially transparent substrate comprises glass, quartz, or a substantially transparent polymer, or any combination thereof (Acharya; para [14, 22, 29, 29]; the substrate is a glass substrate); and wherein said alignment layer comprises a polyimide, polyvinyl alcohol, SiOx where x is 0 to 2, or an aliphatic siloxane (Acharya; para [175]; a uniform alignment of LC on surfaces coated with polymer films, e.g., films formed from poly(vinyl acetate)); or any combination thereof, and wherein said liquid crystal cell has a pattern printed thereon (Acharya; para [43]; Fig. 1; the surface is a patterned surface, for example, a patterned surface that comprises a feature such as a grid, a channel, a pillar, or an assay area, or a combination thereof).
Modified Acharya does not teach wherein said substantially transparent conductive electrode comprises indium tin oxide, tin oxide, or indium oxide, or any combination thereof.  
However, Hegmann teaches an analogous art of a patterned liquid crystal cell (Hegmann; Abstract) comprising a substantially transparent conductive electrode wherein said substantially transparent conductive electrode comprises indium tin oxide, tin oxide, or indium oxide, or any combination thereof (Hegmann; para [4, 19]; Fig. 1; transparent electrodes usually indium tin oxide, ITO).  It would have been obvious to one of ordinary skill in the art to have modified the transparent conductive electrode of modified Acharya to comprise indium tin oxide as taught by Hegmann, because Hegmann teaches that ITO surface provides high quality homeotropically aligned features (Hegmann; para [69]). 
Regarding claim 5, modified Acharya teaches the liquid crystal sensor according to claim 2, wherein said hazardous gas is chlorine, iodine, or bromine, or any combination thereof (Acharya; para [171]; device that is responsive to several substances, e.g., a class of compounds (e.g. halogen)); and wherein said ligand is an aliphatic thiol wherein said aliphatic group has from about 1 to about 20 carbon atoms, or a non-aliphatic thiol having from about 2 to about 12 carbon atoms (Acharya; para [14]; functionalized with (Tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane; examiner notes the aliphatic group has 8 carbons).  Examiner notes the hazardous gas is not positively recited in claims 1 or 2, thus said hazardous gas is chlorine, iodine, or bromine is not required. 
Regarding claim 6, modified Acharya teaches the liquid crystal sensor according to claim 3, wherein said hazardous gas is chlorine, iodine, or bromine, or any combination thereof; or wherein said ligand is an aliphatic thiol wherein said aliphatic group has from about 6 to about 12 carbon atoms (Acharya; para [14]; functionalized with (Tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane; examiner notes the aliphatic group has 8 carbons).  Examiner notes the hazardous gas is not positively recited in the body of claims 1 or 2 (or any of the claims), thus said hazardous gas is chlorine, iodine, or bromine is not required.  What the ligand is capable of detecting (gas or vapor) is an intended use, not further defining the structure of the sensor beyond that of a capability.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798